Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Duncan Stark on June 11, 2021.  The application has been amended as follows: 

IN THE CLAIMS:

Please cancel claims 12, 13, 18 and 19 as they are substantively redundant to several of the remaining allowed claims.

Amend claims 7-10 and 16-17 as follows:

--7.    [A method of using an insulation monitor for monitoring an insulation state of a first high-voltage network and an insulation state of at least one further high-voltage network of a vehicle [by] comprising, periodically and repeatedly:

performing a first insulation measurement on the first high-voltage network, wherein performing the first insulation measurement includes:

performing an insulation measurement on an electrically positively charged part of the first high-voltage network at a first time; and

performing an insulation measurement on an electrically negatively charged part of the first high-voltage network at a second time; and

after performing the first insulation measurement, performing a further insulation measurement on the at least one further high-voltage networks wherein performing the further insulation measurement includes:

performing an insulation measurement on an electrically positively charged part of the at least one further high-voltage network at a third time; and

performing an insulation measurement on an electrically negatively charged part of the at least one further high-voltage network at a fourth time, wherein the first, second, third,

and fourth times are time-sequential.--

--8.     The method of using the insulation monitor according to claim 7, wherein the insulation monitor is configured to be located in an on-board transformer of the vehicle. --

--9.     The method of using the insulation monitor according to claim 7, wherein the insulation monitor is configured to be a unit independent of the vehicle and is configured to access the first high-voltage network via a first set of connection lines to the first high-voltage network, and to access the at least one further high-voltage network via a second set of connection lines to the at least one further high-voltage network.--

--10.    The method of using the insulation monitor according to claim 7, wherein the insulation monitor is further configured to carry out, in an interval of 30 seconds, at least once, a first insulation measurement on the first high-voltage network and, at least once, a further insulation measurement on the at least one further high-voltage network.--































--16.    [A method of using an insulation monitor for monitoring an insulation state of a first high-voltage network and an insulation state of at least one further high-voltage network of a vehicle [by] comprising, periodically and repeatedly:

performing a first insulation measurement on the first high-voltage network;

after performing the first insulation measurement, performing a further insulation measurement on the at least one further high-voltage network;

comparing a first electrical resistance determined on the first high-voltage network with a first threshold value;



issuing a first warning if the first electrical resistance deviates from the first threshold value by an amount which is greater than a first tolerance value; and

issuing a further warning if the further electrical resistance deviates from the second threshold value by an amount which is greater than a second tolerance value.--

--17.     The method of using the insulation monitor of claim 16 wherein: performing of the first insulation measurement includes:

performing an insulation measurement on an electrically positively charged part of the first high-voltage network at a time tl;

performing an insulation measurement on an electrically negatively charged part of the first high-voltage network at a time t2; and

performing of the further insulation measurement includes:

performing an insulation measurement on an electrically positively charged part of the at least one further high-voltage network at a time t3; and

performing an insulation measurement on an electrically negatively charged part of the at least one further high-voltage network at a time t4, wherein the times tl, t2, t3, and t4 are selected to be time-sequential.--
























EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-11 & 14-17 are allowed.
Claims 2, 6, 12-13 & 18-19 have been cancelled by Applicant in Examiner’s Amendment & in the Response of 05/25/2021.
The following is an examiner’s statement of reasons for allowance: 

Claims 11 & 14-17 were indicated allowable in Office Action mailed 04/01/2020.
Applicant’s amendments & arguments, further in view of the Examiner’s Amendment above, have overcome the rejections of the independent claim stated in the office action mailed on 04/01/2020. The limitations of previously objected to claims 2 & 6 are incorporated into independent claims 1, 7 and claims 2, 6 are cancelled, in applicant’s response of 05/25/2021.

Claims 3-5 & 8-11 are allowed because of at least due to their dependencies.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			June 14, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866